Citation Nr: 0826591	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-34 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971, and from May 1981 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim for 
service connection for sleep apnea.


FINDING OF FACT

There is no competent evidence to show that the veteran's 
current sleep apnea did not begin during service, is not 
causally related to a disease, injury or event in service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated June 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of               
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  Notice concerning the 
effective date of the award and the disability rating was 
provided to the Veteran in March 2006, and the claim was 
subsequently readjudicated by the RO in the Statement of the 
Case and Supplemental Statement of the Case.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and private physician 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claim, as well as 
articles and studies related to his condition.

As to the issue of obtaining a medical examination or 
opinion, the Board finds that VA was not under an obligation 
to provide an examination, as such is not necessary to make a 
decision on the claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, VA must 
provide a VA medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim. 

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
therefrom may be associated with military service.  
Specifically, as will be discussed in greater detail below, 
there is no continuity of symptomatology between the symptoms 
he currently experiences and any symptoms present in service, 
and no competent evidence otherwise suggesting a relationship 
to service.  Therefore, an examination is not warranted under 
the criteria set forth in McLendon.  See also Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.




II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran contends that he has sleep apnea as a result of 
his active military service.  (See letter from veteran, May 
2005.)  Specifically, he points to his service treatment 
records, which show that he was treated numerous times for 
sore throat and laryngitis.  (See letter from veteran, 
February 2006.)

In this regard, the Board notes that the veteran served in 
the United States Marine Corps during the Vietnam era between 
April 1967 and January 1971.  (See DD-214.)  His April 1967 
service enlistment examination reveals no problems related to 
sleep or breathing, and his service treatment records between 
April 1967 and January 1971 are void of information 
pertaining to medical care for such conditions.  The 
veteran's 1971 service separation examination appears to be 
absent from the claims folder.  

The veteran returned to active duty in May 1981 and served 
until August 1994.  (See DD-214).  A pre-enlistment 
examination from January 1980 notes a history of tonsil 
problems since age six and a history of tonsillectomy.  The 
medical examination report for his re-enlistment in May 1981 
indicates negative findings for both sleep and breathing 
problems.  An annual examination report dated March 1984 
stated that the veteran had a sore throat one or two times 
per year.  In September 1986, the veteran was treated for 
complaints of a sore throat.  A throat culture was positive 
for strep pharyngitis (commonly known as strep throat).  In 
January 1987, he was treated again for the same condition.  
However, the treatment notes do not indicate a diagnosis.  In 
May and July 1987, the veteran was treated for complaints of 
hoarseness.  In March 1990, he was diagnosed with recurrent 
laryngitis with an unknown etiology.  He received the same 
diagnosis in May 1990, at which time the treating physician 
noted short periods of laryngitis associated with upper 
respiratory infections over the past two to three years.  
There were no indications of any sleep, breathing or throat 
problems during the veteran's retirement from service medical 
examination in March 1994.

Following active service, the evidence of record indicates 
that the veteran neither sought nor received medical 
treatment for sleep problems until May 2005 when he was 
examined at the Grossmont Family Medical Center to "discuss 
extension of this veteran's disability to include hearing and 
possible sleep apnea."  (See progress notes, May 2005.)  In 
August 2005, the veteran underwent a sleep study.  (See Sleep 
Data, Inc. records, August 2005.)  As that time, it was noted 
that he had a history of loud snoring, witnessed apnea, 
waking up chocking or gagging, and hypersomnolence.  No 
reference was made to any history of sore throat or 
laryngitis.  The examiner found the results consistent with 
moderate obstructive sleep apnea-hypopnea syndrome.

In April 2006, Lee Remington-Boone, M.D., wrote a letter in 
which he stated that the veteran had a diagnosis of moderate 
obstructive sleep apnea-hypopnea as evidenced by the August 
2005 sleep study.  This letter was received by the RO in May 
2006.  The physician did not relate the veteran's sleep apnea 
to the veteran's military service, or to his complaints of 
sore throat or laryngitis in service.

In a statement submitted in February 2006, the veteran 
indicated that he experienced "sleep problems" in service 
and was given medication.  However, he did not provide any 
detail as to the nature of his problems.  The veteran later 
explained that he experienced sore throats and laryngitis 
while on active duty, and that he believed these symptoms to 
be related to his sleep apnea.

The Board notes, however, that the veteran's service 
treatment records indicate that he was never diagnosed with 
sleep apnea or any sleep-related problems during service.  
The records also show that the veteran did not complain of 
any problems related to sleep or breathing until 11 years 
after service and more than 15 years following the last 
record of in-service medical treatment for laryngitis.  At 
that time, the treating physician noted that the veteran had 
history of loud snoring, witnessed apnea, waking up chocking 
or gagging, and hypersomnolence, but no reference was made to 
any history of sore throat or laryngitis.  

The Board notes that none of the symptoms identified as by 
the treating physician in the August 2005 clinical records 
are noted in the service medical records, and the veteran has 
never identified them as having been present at that time.  
The veteran may believe that the sore throat and laryngitis 
documented in service is evidence of the presence of sleep 
apnea; however, he is not competent to render such an 
etiological opinion.  See Espiritu, 2 Vet. App. at 495. 

The Board has also considered the wealth of information 
submitted by the veteran to support his claim, including 
medical articles and studies concerning sleep apnea.  (See 
letter from veteran, February 2006.)  However, it can not be 
used as evidence to support the veteran's claim because the 
information is not specific to the facts in his case, nor 
does it show that his sleep apnea had its onset during 
military service.  Additionally, none of the information you 
submitted appears to indicate that sore throats and/or 
laryngitis are symptoms of, or are in anyway related to sleep 
apnea.  As noted, there is no competent medical evidence of 
record otherwise indicating that the veteran's sore throat or 
laryngitis during service are symptoms of sleep apnea.  

The Board notes that it does not doubt the sincerity of the 
veteran's belief that his sleep apnea was brought on by his 
active service.  However, as noted, while the veteran is 
competent to describe symptoms observable to a lay person, he 
is without the appropriate medical training and expertise to 
offer an opinion on a medical matter, including the etiology 
of a condition.

Accordingly, the Board concludes that the evidence of record 
does not support the veteran's claim of entitlement to 
service connection for sleep apnea.  In arriving at its 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for sleep apnea is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


